Appeal from an order of the County Court, Kings County, entered February 20, 1959 denying, after a hearing, appellant’s application in the nature of a writ of error coram nobis to vacate a judgment of said court rendered May 6, 1957, convicting appellant of grand larceny in the *691first degree as a second felony offender. The application was made on the ground that one assigned attorney had been improperly succeeded by another assigned attorney who had not been afforded adequate opportunity to prepare the ease for trial. Order unanimously affirmed. No opinion. Present — Nolan, P. J., Wenzel, Beldoek, Murphy and Ughetta, JJ.